Citation Nr: 0502594	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-32 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

On December 7, 2004, a hearing was held in Washington, D.C., 
before Marjorie A. Auer, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has a current diagnosis of chronic low back 
pain, lumbar facet joint dysfunction, and status post 
percutaneous laser diskectomy at L4-5/L5-S1.

3.   The veteran was diagnosed during service with chronic 
lumbosacral strain.

4.  A private physician has related the veteran's current 
lumbar spine disability to an injury to his low back during 
service.


CONCLUSION OF LAW

A lumbar spine disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that at his April 
1970 release from active duty examination, the examiner 
evaluated the veteran's spine as abnormal.  The veteran had 
been diagnosed with a lumbosacral strain that was not 
considered disqualifying.

Records from T. B., M.D. (Dr. B.) show treatment of the 
veteran from February 1974 to September 1984 for multiple 
disorders including a low back disability.  In June 1982 Dr. 
B. prescribed medication for a back problem.  In January 
1983, Dr. B. noted that the veteran had a chronic problem 
with his back.  In September 1983 the veteran complained of 
continued back pain.  He reported that he had injured his 
back while in service, when the door from a truck had fallen 
on top of him.  He had experienced intermittent trouble since 
that episode.  Computed tomography of the veteran's spine 
showed broad based bulging of the L4-5 intervertebral disc 
space without evidence of focal abnormality.  Dr. B. referred 
the veteran to J.H., M.D. (Dr. H.).  In October 1983 Dr. H. 
noted that the veteran had a 15-year history of back pain 
since the veteran had injured his back while unloading 
munitions from a truck.  At the time of the injury, he had 
felt a sharp snap across his back and had been bothered with 
intermittent episodes of back pain since the episode.  He had 
had no pain-free days, but some days were more bearable than 
others.

Records from J. L., M.D. (Dr. L.) show treatment of the 
veteran from July 1985 to September 2003, including treatment 
multiple times for back pain.  X-ray examination of the 
veteran's lumbar spine in May 1995 showed marked degenerative 
disc space disease L5-S1.  Magnetic resonance imaging (MRI) 
scan of the veteran's lumbar spine in May 1995 showed small 
left paracentral disc herniation at L4-5 and superiorly 
extruded right paracentral disc herniation at L1-2.

In a February 2003 statement, M. M., M.D. (Dr. M.), stated 
that the veteran had strained his low back while lifting 
rockets and bombs in the Navy and, despite undergoing several 
treatment modalities, continued to be symptomatic.  Dr. M. 
had reviewed the veteran's medical history.  He opined that 
the veteran's current disc disease of the lumbar spine was 
the result of his in-service injury.  Dr. M. diagnosed 
chronic low back pain, lumbar facet joint dysfunction, and 
status post percutaneous laser diskectomy at L4-5/L5-S1 on 
August 13, 1999.

At a December 7, 2004, hearing, the veteran testified that in 
1967 while serving at the Naval Air Station in Alameda, 
California, his duties had included supervising the unloading 
of trucks carrying munitions.  On one occasion, the truck had 
not been securely braked.  The truck began to roll and the 
loading ramp started to fall.  The veteran unsuccessfully 
attempted to catch the heavy ramp and had suffered an injury 
to his low back in the process.  He had been treated and 
placed on light duty.  Thereafter, he had served aboard the 
USS HORNET, and his duties had included loading 250-pound 
bombs onto bombers.  This activity had further strained his 
low back.


VCAA

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5104A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing 
the VCAA are more favorable to claimants than the law in 
effect prior to their enactment).

Given the determination below, the RO fulfilled its duties to 
inform and assist the veteran on this claim.  Accordingly, 
the Board can issue a final decision because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

In this case, the evidence shows that the veteran currently 
has disc disease of the lumbar spine diagnosed as chronic low 
back pain, lumbar facet joint dysfunction, and status post 
percutaneous laser diskectomy at L4-5/L5-S1; therefore, he 
satisfies the criterion of having a current disability.  
There is evidence in the record that the veteran's lumbar 
spine disability was incurred during his military service. At 
his April 1970 release from active duty examination, the 
veteran was diagnosed with lumbosacral strain.  In February 
2003 the veteran reported to Dr. M. that he had strained his 
low back while lifting rockets and bombs in the Navy and had 
continued to be symptomatic since that episode.  Dr. M. had 
reviewed the veteran's medical history.  He opined that the 
veteran's current disc disease of the lumbar spine was the 
result of his in-service injury.  There is no evidence 
refuting the causal relationship asserted by Dr. M.  The 
veteran is competent to report his experiences, such as 
attempting to catch a falling ramp, and readily observable 
symptoms, such as pain in his lower back.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  His testimony on this point 
was credible.  Dr. M.'s opinion is consistent with the 
medical evidence contained within the veteran's claims 
folder.  Accordingly, the evidence supports the veteran's 
claim of entitlement to service connection for a lumbar spine 
disability.


ORDER

Service connection for chronic low back pain, lumbar facet 
joint dysfunction, and status post percutaneous laser 
diskectomy at L4-5/L5-S1, is granted, subject to the laws and 
regulations governing to the award of monetary benefits.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


